Citation Nr: 1015750	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1963 
to April 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently receiving SMC on account of one 
service-connected disability rated at 100 percent disabling, 
with another rated at 60 percent or more.  He is currently 
seeking SMC based on the need for aid and attendance. 

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD), diabetes mellitus, renal 
insufficiency, hemorrhoids, peripheral neuropathy of the 
lower extremities, alopecia areata of the head, a scar of the 
left wrist, and onychomycosis of the bilateral feet.  

The Veteran has several significant nonservice-connected 
disabilities as well.  These include traumatic arthritis, a 
neck disability, a low back disability, disabilities of the 
legs, hips, knees, and ankles, a fractured left foot, an eye 
disability, a sinus disability, a respiratory disability, a 
circulatory disability, congestive heart failure, 
hypertension, skin rashes, headaches, and carpal tunnel 
syndrome.  

The Veteran was afforded a VA aid and attendance examination 
in November 2007.  The examiner discussed several conditions 
including coronary artery disease, angina, exertional 
dyspnea, hypertension, diabetes, peripheral neuropathy, a 
gastrointestinal disorder, carpal tunnel syndrome, gout, 
glaucoma, short and long-term memory loss, poor balance, and 
dizziness.  His opinion was that, given the Veterans multiple 
comorbid conditions and inability to ambulate and needing his 
wife in assistance and daily activities the Veteran is in 
need of aid and attendance.

The law provides that special monthly compensation is payable 
to a person who is permanently bedridden or so helpless as a 
result of service-connected disability that he is in need of 
the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (2009).  The 
following will be accorded consideration in determining the 
need for regular aid and attendance: Inability of a claimant 
to dress or undress him or herself, or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed him or herself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect a claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a) (2009).

Unlike the applicable law, the examiner did not distinguish 
between service-connected and nonservice-connected 
disabilities in rendering his opinion.  

Once VA undertakes the effort to provide an examination when 
developing a claim, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A 
remand is therefore required to obtain an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
examiner who conducted the November 2007 
aid and attendance examination.  If the 
examiner is not available, obtain an 
opinion from another medical professional.  
If the reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such 
examination should be scheduled.  However, 
the Veteran should not be required to 
report for another examination as a matter 
of course, if it is not found to be 
necessary.  The claims folder must be made 
available to and reviewed by the 
reviewer/examiner.  Also, provide the 
reviewer/examiner a list of service-
connected disabilities.  

The reviewer/examiner should provide an 
opinion as to whether, based solely on the 
Veteran's service-connected disabilities, 
and without regard to any nonservice-
connected disabilities, the Veteran is in 
need of the regular aid and attendance of 
another person.  The reviewer/examiner 
should provide a rationale for the 
opinion.  

2.  Readjudicate the claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


